Case 2:05-cr-20014-JDC-KK Document 271 Filed 06/02/20 Page 1 of 5 PageID #: 1683



                             UNITED STATES DISTRICT COURT

                            WESTERN DISTRICT OF LOUISIANA

                                  LAKE CHARLES DIVISION

 UNITED STATES OF AMERICA                              CRIMINAL NO. 2:05-cr-20014-02

 VERSUS                                                JUDGE CAIN

 CHRISTIAN SENECA FIELDS                               MAGISTRATE JUDGE KAY

                    SUPPLEMENTAL RESPONSE TO COURT’S ORDER

         NOW INTO COURT, through undersigned counsel, comes CHRISTIAN SENECA FIELDS,

 (hereinafter referred to as Mr. Fields), who respectfully shows:

                                                  1.

         On May 25, 2020, Mr. Fields filed a RESPONSE TO COURT’S ORDER. The information

 contained herein is to supplement that original response, and provide Your Honor with additional

 information.

                                                  2.

         On Thursday afternoon, May 28, 2020, Mr. Robert Abendroth, Assistant U.S. Attorney,

 provided undersigned counsel with a copy of Mr. Fields’ BOP medical records for the years 2016

 through May 14, 2020. The total amount of pages is 711. I spoke with Mr. Abendroth yesterday

 afternoon. I believe he intends to offer the Court a complete copy. I intend to attach selected pages

 of those records to this supplemental response. Where they are highlighted, the highlighting was

 done by me. I also informed Mr. Abendroth that the last page of Exhibit One to Mr. Fields’

 RESPONSE TO COURT’S ORDER was not a response by the Warden to Mr. Fields’ request, it was

 sent to me by Mr. Fields as an example of the form letter that other inmates were receiving denying

 their requests.
Case 2:05-cr-20014-JDC-KK Document 271 Filed 06/02/20 Page 2 of 5 PageID #: 1684



                                                  3.

        The medical records clearly show that Mr. Fields has Sarcoidosis of the lung. I have attached

 Exhibit 3, 17 pages of Mr. Fields medical records taken from the 711 pages Mr. Abendroth sent to

 me. They are bates numbered in the upper left corner. In 2016, Mr. Fields’ report of problems, and

 physical examination, caused medical providers to suspect sarcoidosis, tuberculosis, pnuemonia, and

 bacterial or fungal infections. On April 13, 2017, it was recommended that Mr. Fields be placed in

 a negative pressure isolation room. Exhibit 3, page 5. Although Mr. Fields denied any of the

 symptoms of TB, it appears that he was treated for TB. Exhibit 3, pages 6 and 7. On April          2,

 2020, Mr. Fields was prescribed Doxycycline Hyclate, 100 mg orally, twice a day, for 10 days, and

 prednisone, 20 mg, each day, for 30 days.

                                                  4.

        In an email that Mr. Fields sent me on May 11, 2020, he explained the risk at the BOP Ft.

 Worth Medical Center, and pointed out that you can’t socially distance when you’re sleeping two

 feet apart, using common showers, toilets, faucets, HVAC, and cell doors have been removed in

 compliance with PREA (Prison Rape Elimination Act).

                                                  5.

        This afternoon I spoke with Ms. Ilona Clausen, 15319 Paseo Del Rey Dr., Houston, TX

 77083, (713) 499-9630. She is Mr. Fields’ aunt. If he is released, he will live with her. She is

 disabled, and will be 51 years old on June 9. It should also be noted that, as far as any risk to the

 public, the BOP medical records indicate that before he was transferred to Ft. Worth FMC, he was

 designated to the camp at Beaumont. The BOP website shows that their Beaumont complex includes

 a high security USP, with an address of 6200 Knauth Rd., Beaumont TX, 77705, a medium security


                                                  2
Case 2:05-cr-20014-JDC-KK Document 271 Filed 06/02/20 Page 3 of 5 PageID #: 1685



 FCI, with an address of 5830 Knauth Rd., Beaumont, TX 77705, and a low security FCI, with an

 adjacent minimum security satellite camp, with an address of 5560 Knauth Rd., Beaumont, TX,

 77705. The outside provider medical documents at pages 1, 2, and 12, of Exhibit 3, are addressed

 to Camp–FCC Beaumont, 5430 Knauth Rd., Beaumont, TX, 77720. The BP-A0665, Tuberculosis

 Case/Suspect Report And Referral, a Federal Bureau of Prisons form, page 3 of Exhibit 3, shows the

 facility as FCC Beaumont Camp.

                                                   6.

        This request for compassionate release has obvious merit. We are not enrolling on every

 request , but are screening requests and reviewing the alleged facts, or medical conditions, that are

 alleged by an inmate applicant. Here, Mr. Fields was diagnosed only after he came into BOP

 custody. There are physical medical findings that support his diagnosis of sarcoidosis of the skin

 and lungs. Although the five years of medical records given to me by Mr. Abendroth contain

 references to dental treatment, vaccination administration, and a finger injury suffered at recreation,

 the 711 pages deal mainly with his lung problems and the eventual diagnosis of sarcoidosis. Mr.

 Fields’ presentence report shows that he has been detained since November 9, 2009. Accordingly,

 on June 9, 2020, he will have served 127 months of a 180 month sentence, about 70.5% of his

 sentence. The BOP inmate locator shows that he has a projected release date of September 12,

 2023, approximately 38 more months. Regarding any alleged public safety factor, I believe the

 Court is entitled to assume that BOP is not designating dangerous inmates to camps, the lowest

 security facilities operated by BOP.




                                                   3
Case 2:05-cr-20014-JDC-KK Document 271 Filed 06/02/20 Page 4 of 5 PageID #: 1686



                                                   7.

        Mr. Fields is requesting that he immediately be granted compassionate release. I would

 happily address, in writing, any specific concerns that the court may have. I know that Mr.

 Asbendroth will be filing an opposition on behalf of the United States, and Mr. Fields and I would

 appreciate an opportunity for oral argument. Mr. Fields would of course waive his presence and

 consent that this argument be conducted by video or telephone. If the Court wishes to hear from Mr.

 Fields or his aunt, Ms. Clausen, they are both willing to testify.



                                        RESPECTFULLY SUBMITTED,

                                        REBECCA L. HUDSMITH
                                        FEDERAL PUBLIC DEFENDER FOR THE
                                        MIDDLE AND WESTERN DISTRICTS OF LOUISIANA




                                            By: S/________________________________________
                                               WAYNE J. BLANCHARD (LA BAR #3113)
                                               Assistant Federal Public Defender
                                               102 Versailles Blvd., Suite 816
                                               Lafayette, Louisiana 70501
                                               (337)262-6336 (Office)      (337)262-6605 (Fax)

                                                Counsel for Christian Seneca Fields




                                                   4
Case 2:05-cr-20014-JDC-KK Document 271 Filed 06/02/20 Page 5 of 5 PageID #: 1687



                                 CERTIFICATE OF SERVICE



        I hereby certify that a copy of the above SUPPLEMENTAL RESPONSE TO COURT’S

 ORDER has been served on Mr. Robert Abendroth, Assistant U.S. Attorney, 800 Lafayette St., Suite

 2200, Lafayette, LA 70501-6832, via CM/ECF, and Mr. Christian Seneca Fields, 99390-179, FMC

 Ft. Worth, P.O. Box 15330, Ft. Worth TX, 76119, by first class United States mail with proper

 postage affixed.

                Lafayette, Louisiana,June 2, 2020.



                                           S/____________________________________
                                             WAYNE J. BLANCHARD (LA BAR #3113)
                                             Assistant Federal Public Defender
                                             102 Versailles Blvd., Suite 816
                                             Lafayette, Louisiana 70501
                                             (337)262-6336 (Office)      (337)262-6605 (Fax)

                                             Counsel for Christian Seneca Fields




                                                5
